Title: From George Washington to Elias Boudinot, 18 March 1783
From: Washington, George
To: Boudinot, Elias


                        
                            Sir,
                            Head Quarters Newburgh 18th March 1783.
                        
                        The result of the proceedings of the grand Convention of the Officers, which I have the honor of enclosing to
                            your Excellency for the inspection of Congress, will, I flatter myself, be considered as the last glorious proof of
                            Patriotism which will have been given by Men who aspired to the distinction of a patriot Army; and will not only confirm
                            their claim to the justice, but will encrease their title to the gratitude of their Country.
                        Having seen the proceedings on the part of the Army terminate with perfect unanimity, and in a manner
                            entirely consonant to my wishes; being impressed with the liveliest sentiments of affection for those who have so long, so
                            patiently, and so chearfully suffered & fought under my immediate direction; having from motives of justice, duty
                            & gratitude, spontaneously offered myself as an advocate for their rights; and having been requested to write to
                            your Excellency earnestly entreating the most speedy decision of Congress upon the subjects of the late address from the
                            Army to that Honble Body—it now only remains for me to perform the task I have assumed—and to intercede in their behalf,
                            as I now do, that the Sovereign Power will be pleased to verify the predictions I have pronounced of, and the confidence
                            the Army have reposed in the justice of their Country.
                        And here, I humbly conceive it is altogether unnecessary—(while I am pleading the cause of an Army which have
                            done & suffered more than any other Army ever did in the defence of the rights & liberties of human nature—) to
                            expatiate on their Claims to the most ample compensation for their meritorious Services—because
                            they are perfectly known to the whole World—and because, (altho’ the topics are inexhaustible) enough has already been
                            said on the subject.
                        To prove these assertions, to evince that my sentiments have ever been uniform, and to shew what my ideas of
                            the rewards in question have always been, I appeal to the Archives of Congress, and call on those sacred deposits to
                            witness for me. And in order that my observations and arguments in favor of a future adequate provision for the Officers
                            of the Army may be brought to remembrance again, and considered in a single point of view without giving Congress the
                            trouble of having recourse to their files, I will beg leave to transmit herewith an Extract from a representation made by
                            me to a Committee of Congress so long ago as the 29th of January 1778—and also the transcript, of a Letter to the
                            President of Congress—dated near Passaic Falls Octr 11th 1780.
                        That in the critical & perilous moment when the last mentioned communication was made, there was the
                            utmost danger a dissolution of the Army would have taken place unless measures similar to those recommended had been
                            adopted, will not admit a doubt. That the adoption of the resolution granting half-pay for life has been attended with all
                            the happy consequences I had foretold so far as respected the good of the service—let the astonishing contrast between the
                            State of the Army at this instant, and at the former period determine. And that the establishment of funds; and security
                            of the payment of all the just demands of the Army will be the most certain means of preserving the National faith
                            & future tranquillity of this extensive Continent, is my decided opinion.
                        By the preceeding remarks it will readily be imagined that instead of retracting and reprehending—(from
                            farther experience and reflection—) the mode of compensation so strenuously urged in the Inclosures, I am more &
                            more confirmed in the Sentiment—and if in the wrong suffer me to please myself with the grateful delusion.
                        For if, besides the simple payment of their wages, a farther compensation is not due to the sufferings
                            & sacrafices of the Officers, then have I been mistaken indeed. If the whole Army have not merited whatever a
                            grateful people can bestow, then have I been beguiled by prejudice & built opinion on the basis of error—If this
                            Country should not in the event perform every thing which has been requested in the late Memorial to Congress, then will
                            my belief become vain, and the hope that has been excited void of foundation—And "if"—(as has been suggested for the
                            purpose of inflaming their passions) "the Officers of the Army are to be the only sufferers by this revolution: if retiring from the Field they are to grow old in poverty wretchedness and
                            contempt—If they are to wade thro’ the vile mire of dependency and owe the miserable remnant of that life to charity,
                            which has hitherto been spent in honor," then shall I have learned what ingratitude is, then shall I have realized a tale,
                            which will imbitter every moment of my future life.
                        But I am under no such apprehensions, a Country rescued by their Arms from impending ruin, will never leave
                            unpaid the debt of gratitude.
                        Should any intemperate or improper warmth have mingled itself amongst the foregoing observations, I must
                            entreat your Excellency & Congress it may be attributed to the effusion of an honest Zeal in the best of Causes,
                            and that my peculiar situation may be my apology—and I hope I need not on this momentous occasion make any new
                            protestations of personal disinterestedness, having ever renounced for myself the idea of pecuniary reward. The
                            consciousness of having attempted faithfully to discharge my duty, and the approbation of my Country will be a sufficient
                            recompense for my services. I have the honor to be, With perfect respect Yr Excellencys Most Obedt Servt
                        
                            Go: Washington
                        
                    